DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 1/24/22, are acknowledged.
Claims 32, 42-43 have been amended.
Claims 47-18 have been added.
Claims 24-31, 37-41, 43-46, and 48 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
  	 Claims 32-36, 42, and 47 are being acted upon.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 32-36, 42, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/113203, in view of Ramachandran et al., 2014 (of record), and EP 1767214 (of record).
WO 2016/113203 teaches a composition of T cells comprising a chimeric antigen receptor (CAR), wherein said T cells comprise and secrete a pro-inflammatory cytokine, and wherein the secretion of the cytokine is coupled to activation of the T cell via the CAR in a tumor microenvironment (see pages 2-3, in particular). WO 2016/113203 also teaches that expression and secretion of other types of therapeutics, in addition to said cytokines, upon T cell activation would also be desirable to expand the repertoire of therapeutic modalities available in the tumor microenvironment (see page 3, in particular).  WO 2016/113203 teaches CAR comprising T cell that also express a secreted polypeptide that provides an added therapeutic benefit (see page 7, in 
WO 2016/113203 does not teach said CAR T cells comprising HP-NAP.
Ramachandran et al. teach that HP-NAP functions as an immunotherapeutic anti-cancer agent and adjuvant due to its ability to activate dendritic cells and induce IL-12 and pro- inflammatory cytokine secretion.  Ramachandran et al. teach that HP-NAP activity can be monitored by contacting dendritic cells with HP-NAP and measuring maturation of dendritic cells in tissue culture medium (i.e. a pharmaceutically acceptable solution). See also the ‘214 publication, which teaches that HP-NAP exerts the same effect as IL-12 in inducing Th1, pro-inflammatory response (i.e. it is an equivalent to IL-12, see pages 3-4, in particular). The ‘214 publication teaches that HP-NAP through the induction of IL-12 secretion, exerts an adjuvant effect and more closely mimics the physiologic activation of dendritic cells as compared to IL-12, and that it is advantageous as compared to the use of IL-12 (see page 4, in particular). The ‘214 publication also teaches that besides the entire HP-NAP, active domains of 20-40 amino acids can also be biologically active, making it feasible for use in inducing pro-inflammatory responses (see page 4 in particular).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use HP-NAP or an HP-NAP fragment, as taught by Ramachandran and the ‘214 publication, as the therapeutic polypeptide in the CAR T cells of WO 2016/113203.  The ordinary artisan would be motivated to do so, since WO 2016/113203 teach that CAR T cells comprising other biologically active therapeutics in addition to IL-12 are advantageous, and Ramachandran and the ‘214 publication teach that HP-NAP, like IL-12, can function as pro-inflammatory immune modulator. Furthermore, the ‘214 publication teaches that HP-NAP is advantageous as .
Applicant’s arguments filed 1/24/22 have been fully considered, but they are not persuasive.
Applicant argues that WO 2016/113203 fails to teach CAR T cells comprising HP-NAP, and the other cited references disclose other cells types (such as LNCaP cells) expressing HP-NAP, but do not teach T cells comprising HP-NAP.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
WO 2016/113203 teaches the concept of engineering CAR-T cells to express immunoenhancing proteins, such as IL-12 cytokine, or other types of immune stimulating agonists, to enhance anti-tumor immune responses and to provide highly localized delivery of the polypeptide with minimal unwanted systemic cytotoxicity. 	Ramachandran and the ‘214 publication teach that HP-NAP, like IL-12, can function as pro-inflammatory immune enhancer. Furthermore, the ‘214 publication teaches that HP-NAP is advantageous as compared to IL-12 since it more closely mimics the physiologic activation of dendritic cells. Therefore, the references provide 
Applicant further argues that WO 2016/113203 teaches that proteins secreted by CAR T cells should act as antagonists of pro-inflammatory cytokines such as IL-12, and that it provides no reason to use HP-NAP, which induces IL-12, as a therapeutic protein in CAR T cells, since the reference teaches that the therapeutic protein should not induce IL-12, but rather inhibit it (citing page 7, fifth paragraph).
The paragraph cited by Applicant relates to an approach to be applied to auto-inflammatory conditions, not to cancer treatment, which are the embodiments disclosed by WO 2016/113203 relied upon above.  References may be relied upon for all that they suggest to the ordinary artisan.  See page 7, paragraph 4 of WO 2016/113203 which teaches that for oncology indications, CAR-T cells should comprise biologies that allow the agonistic activation of stimulatory immune receptors.  See also pages 2-3 and 8, wherein biologics for expressing in CAR T cells for cancer treatment can be IL-12.
Applicant further argues that HP-NAP is known to induce production of anti-NAP antibodies (citing Satin) and one of ordinary skill in the art would have assumed that if CAR-T cells express HP-NAP, it would induce anti-NAP antibodies which would target and remove CAR T cells. 
Satin relates to oral immunization with HP-NAP, which is different than providing isolated HP-NAP as a biologic anti-cancer agent. While development of inhibitory host antibodies to therapeutic proteins is a known potential side of therapy with foreign proteins, Ramachandran and the ‘214 publication nevertheless teach that HP-NAP can be used effectively as an anti-tumor agents. Furthermore, the ‘214 publication also provides guidance for minimizing such an antibody response, teaching that any potential inhibitor effects mediated by host anti-NAP antibody response can be minimized by using smaller fragments s of HP-NAP (see page 4, in particular).   Thus, the cited references provide a reasonable expectation of success in using HP-NAP as an anti-cancer agent and provide guidance for minimizing effects of any anti-NAP antibodies.  Furthermore, even if anti-NAP antibodies were produced, there would be no 
Applicant further argues that HP-NAP induces production of reactive oxygen species (ROS), and it is know that ROS impede antitumor activity of CAR T cells (citing Ligtenberg) and that therefore one would have refrained from expressing HP-NAP in CAR T cells due to ROS inducing effect.
Ligtenberg teach that production of ROS in tumor microenvironment can be detrimental, due to inhibitory effects on T cells. Nevertheless, as taught by Ramachandran, delivery of HP-NAP to the tumor microenvironment is beneficial, and can enhance T cell activation, induction of Th1 cytokines and polarize an otherwise immunosuppressive tumor microenvironment in favor of anti-tumor immunity (see page 2015).   Likewise, the ‘214 publication teaches that HP-NAP exerts an adjuvant effect on T cell response and stimulates DC to induct TH1 polarized T cells (see page 4, in particular).  Thus, the references provide a reasonable expectation of success in inducing a pro-inflammatory microenvironment and stimulating T cell immunity using HP-NAP. Furthermore, even if the ordinary artisan was concerned with a potential for undesirable ROS activity of HP-NAP, Ligtenberg provides a solution to that problem, since the reference teaches that these effects can be overcome by engineering CAR-T cells to also express catalase. 
Applicant further argues that on page 3, WO 2016/113203 teaches that the therapeutic protein expressed in CAR T cells should be smaller, more stable and monomeric, and HP-NAP is a dodecameric protein, and thus WO 2016/113203 teaches away from including HP-NAP in CAR T cells. 
While WO 2016/113203 teaches a preference for monomeric molecules, references may be relied upon for all that they teach, and WO 2016/113203 teaches that the CAR T cell approach can be implemented using proteins consisting of multiple subunits (see page 8).  Regardless, Ramachandran teaches that monomeric HP-NAP can be expressed and that is a biologically active form (see page 2009).  Additionally,  the ‘214 publication also teaches that besides the entire HP-NAP, active domains of 20-40 amino acids can also be biologically active, making it feasible for use in inducing pro-

Claims 32-36, 42, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/113203, in view of Ramachandran et al., 2014 (of record), and EP 1767214 (of record),  20150139943 and Fecek et al., Sept. 8, 2016.
The teachings of WO 2016/113203, Ramachandran et al., 2014, EP 1767214 are described above.
The ‘943 publication teaches pharmaceutical compositions comprising CAR-T cells, and that the compositions can be co-administered with additionally therapeutic agents including dendritic cell based vaccines (see page 3 and 35, in particular). Likewise, Fecek teaches combined DC-based vaccination with CAR T cell therapies to improve cancer treatment (See page 1213, in particular). Fecek teaches that dendritic cell vaccines can be immature dendritic cells and that the use of naturally circulating primary dendritic cells from the blood (i.e. “immature”) as a dendritic cells for vaccination is advantageous since they do not require lengthy culturing periods and differ biologically from monocyte derived dendritic cells (see page 1205, 1209, and 1213, in particular). 
	Thus, in addition to rendering obvious claim 42 and 47 based on the reasoning above, it would also be obvious to formulate the CAR- T cells made obvious by WO 2016/113203, Ramachandran et al., and EP 1767214, with a dendritic cell vaccine, as taught by the ‘943 publication.  The ordinary artisan would be motivated to do so in order to provide a therapeutic composition with enhanced effectiveness for treating cancer, since the ‘943 publication teaches that pharmaceutical compositions comprising CAR-T cells can be co-administered with additionally therapeutic agents including dendritic cell based vaccines to treat cancer.  Additionally, it would be obvious to select and immature dendritic cells, such as a naturally circulating primary dendritic cell, since Fecek teaches that immature dendritic cells and that the use of natural circulating primary dendritic cells from the blood (i.e. “immature”) as a dendritic cell for vaccination 

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644